Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Moshe Pinchas on 08/29/2022.
The application has been amended as follows:  

1. 	(Currently Amended) A material breaking device comprising:
- a frame structure (1) with an upper bracket (1A) and a lower bracket (1B) for support of other elements of the material breaking device;
- an inlet tube (2) fixedly attached to the upper bracket (1A);
- an outlet tube (3) fixedly attached to the lower bracket (1B);
- a tubular housing (4) arranged between said brackets (1A, 1B), wherein the tubular housing (4) is attached to the inlet tube (2) for receiving particles to be milled and to the outlet tube (3) for output of milled particles, wherein the tubular housing (4) is attached to said tubes (2, 3) in a rotatable manner such that the tubular housing (4) can rotate relative to the frame structure (1);
- at least one conical distributor (5) arranged in the tubular housing (4) and comprising recesses (5A) therearound allowing particles to pass along said conical distributor (5), wherein the conical distributor (5) defines a first milling chamber (6), and wherein the conical distributor (5) is fixedly attached to the tubular housing (4);
- at least one outlet cone (7) arranged in the tubular housing (4) downstream from the conical distributor (5) and comprising a through hole (7A) allowing particles to pass through said outlet cone (7), wherein the outlet cone (7) defines a second milling chamber (8), and the outlet cone (7) is fixedly attached to the tubular housing (4), and wherein the first milling chamber (6) or/and the second milling chamber (8) contains milling particles made of magnetic material;
- a permanent magnet unit (9) comprising a permanent magnet (10) and the permanent magnet unit (9) is attached to the tubular housing (4) such that at least two permanent magnet units (9) are provided for each milling chamber (6, 8), and wherein at each milling chamber (6; 8) two permanent magnet units (9) are positioned on the outer periphery of the tubular housing facing each other such that the permanent magnet (10) of one permanent magnet unit (9) is positioned adjacent one side of the tubular housing and another permanent magnet (10) of another permanent magnet unit (9) with the same magnetic pole is positioned adjacent an opposing side of the tubular housing and the permanent magnets (10) of each permanent magnet unit (9) are positioned so that each of these magnets (10) faces the outer wall of the tubular housing (4) with the same magnetic pole;
- a drive unit for providing rotation of the tubular housing (4) relative to the frame structure (1), the inlet tube (2) and the outlet tube (3) creating rotating magnetic field within the milling chambers (6, 8).

2. 	(Cancelled) 

3. 	(Currently Amended) The material breaking device according to claim 1, characterized in that each one of the two permanent magnet units (9) further comprises a gap adjustment means to control a distance between the permanent magnet (10) and the tubular housing (4) such that a magnetic field generated by the permanent magnet (10) can be adjusted.

4. 	(Previously presented) The material breaking device according to claim 1, characterized in that the conical distributor (5) is in the shape of concave cone.

5. 	(Previously presented) The material breaking device according to claim 1, characterized in that the recesses (5A) of the conical distributor (5) are arranged therearound at a base portion (5B) of the conical distributor (5).

6.	(Previously presented) The material breaking device according to claim 1, characterized in that the outlet cone (7) is in the shape of concave cone.

7.	(Previously presented) The material breaking device according to claim 1, characterized in that the through hole (7A) of the outlet cone (7) extends along the central axis of the outlet cone (7).

8. 	(Cancelled)

9. 	(Cancelled)

10. 	(Previously presented) The material breaking device according to claim 1, characterized in that the conical distributor (5) and the outlet cone (7) define a pair of milling chambers (6, 8), wherein the tubular housing (4) comprises from three to six pairs of the conical distributor (5) and the outlet cone (7).

11. 	(Currently Amended) The material breaking device according to claim 1, characterized in that the tubular housing (4), the conical distributor (5), and the outlet cone (7) are coaxially aligned on the central axis (X) of the material breaking device.

12.	(Cancelled) 

13.	(Previously presented) A method for breaking material using the material breaking device according to claim 1, wherein the method comprises the following steps:
- feeding of particles to be milled into the tubular housing (4) through the inlet tube (2);
- providing rotation of the tubular housing (4) relative to the frame structure (1) in result of which a rotational magnetic field is created within the tubular housing (4), within the first milling chamber (6) and the second milling chamber (8) in the tubular housing (4) such that particles are set into a further motion against an inner wall of the tubular housing (4), the conical distributor (5) and the outlet cone (7) that facilitates breaking of said particles; 
- providing milling particles made of magnetic material into the first milling chamber (6) and/or the second milling chamber (8) to facilitate the milling process; and
- providing outlet of milled particles through the outlet tube (3).

14. 	(Previously presented) The method according to claim 13, characterized in that in the step of feeding the particles a pressurized fluid is also fed into the tubular housing (4).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Watanabe (US4632315A) nor Zakheim (US5022592A) disclose every single limitation as set forth, nor does the combination of Watanabe and Zakheim teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein at each milling chamber (6; 8) two permanent magnet units (9) are positioned on the outer periphery of the tubular housing facing each other such that the permanent magnet (10) of one permanent magnet unit (9) is positioned adjacent one side of the tubular housing and another permanent magnet (10) of another permanent magnet unit (9) with the same magnetic pole is positioned adjacent an opposing side of the tubular housing and the permanent magnets (10) of each permanent magnet unit (9) are positioned so that each of these magnets (10) faces the outer wall of the tubular housing (4) with the same magnetic pole” in combination with the other limitations of the claim. 
Claims 3-7, 10-11 and 13-14 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753